IN THE UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT



                                No. 01-60244

                             Summary Calendar


EVER JOSUE HERNANDEZ,

                                                Petitioner,

                                   versus

JOHN ASHCROFT, U S Attorney General,

                                                Respondent.



            Appeal from the United States District Court
                 for the Northern District of Texas
                            (A73 113 603)

                             October 24, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

      Ever Josue Hernandez, a native and citizen of Guatemala,

appeals the decision of the Board of Immigration Appeals affirming

an immigration judge’s denial of asylum and withholding of removal.

Because we find that the BIA’s decision is supported by substantial

evidence and that Hernandez has procedurally defaulted on his other

arguments, we AFFIRM.




      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                       I

     Prior to entering the United States, Hernandez was a street

vendor in Guatemala.      In November, 1990, several soldiers came to

Hernandez’s home to question him about the activities of guerilla

members of the Guatemalan National Revolutionary Army, an insurgent

force.    Hernandez      was   taken   into   custody    by    the   soldiers.

According to Hernandez, the soldiers then attempted to take another

man into custody, but this individual resisted and was killed.               In

the resulting confusion Hernandez escaped and allegedly hid in a

church for eight days.

     After   he   fled     Guatemala,      soldiers     came   regularly    to

Hernandez’s home looking for him for about two years.                There have

been no such attempts to locate Hernandez since 1992, and the

Guatemalan military was restructured in 1996 pursuant to a peace

agreement between the guerillas and the government.

     Hernandez entered the United States in December, 1990 near

Brownsville, Texas.       The INS began removal proceedings in June,

1998. The immigration judge denied Hernandez’s requests for asylum

and withholding of removal, but granted his request for voluntary

departure.   The BIA affirmed.         Hernandez now appeals the BIA’s

ruling.




                                       2
                                        II

      The Attorney General may grant asylum, within his discretion,

provided an alien meets the statutory definition of “refugee.” The

Immigration and Nationality Act defines a refugee as:

      “any person who is outside any country of such person’s
      nationality or, in the case of a person having no nationality,
      is outside any country in which such person last habitually
      resided, and who is unable or unwilling to return to, and is
      unable or unwilling to avail himself or herself of, the
      protection of that country because of persecution or a well-
      founded fear of persecution on account of race, religion,
      nationality, membership in a particular social group, or
      political opinion.”1

Hernandez argued to the immigration judge and BIA that he had both

been subject to past persecution and had a well-founded fear of

persecution were he to be returned to Guatemala.                      On appeal,

however,      Hernandez    only   argues     that   he   was    subject     to   past

persecution.       The Government notes this procedural default in its

brief,     and   Hernandez    does     not   respond     with   a   reply    brief.

Accordingly, the argument that Hernandez has a well-founded fear of

persecution if returned to Guatemala has been waived.2




      1
          8 U.S.C. § 1101(a)(42)(A).
      2
        FDIC v. Texarkana Nat’l Bank, 874 F.2d 264, 271 (5th Cir. 1989)
(“Arguments raised on appeal must be included in the appellate brief or they may
be considered waived.”).      While Hernandez devotes some of his background
discussion of the law of asylum to the “well-founded fear” requirements, he makes
no application of that discussion to the facts of his case, and in his argument
section refers only to past persecution. The Court notes the fact that the
majority of Hernandez’s brief is not specific to this case, lending the
appearance that counsel has merely “cut and paste” a pre-prepared (and poor)
brief on asylum law.

                                         3
      We review the BIA’s finding that a petitioner has not met the

requirements for asylum under the “substantial evidence” test.3

“Under the substantial evidence standard applicable to denials of

asylum, we must defer to the BIA’s factual findings unless the

evidence is so compelling that no reasonable fact finder could fail

to find otherwise.”4

      Given our precedents, Hernandez’s allegations of persecution

simply     cannot   provide    a   basis       for   our    reversal   of   the   BIA.

Hernandez does not provide compelling evidence that his persecution

was based on his political opinion, actual or imputed.                            The

soldiers sought Hernandez to question him regarding guerillas, not

necessarily because they felt he was politically sympathetic to the

guerillas’ cause.        Furthermore, there was no physical persecution

of Hernandez whatsoever, the soldiers gave chase when Hernandez

fled, and at this point their interest in Hernandez may only have

been primarily disciplinary in nature.                     We have previously held

that much more egregious government action did not amount to

compelling evidence of persecution.5



      3
          INS v. Elias-Zacarias, 502 U.S. 478, 480 (1992).

      4
          Mikhael v. INS, 115 F.3d 299, 304 (5th Cir. 1997).

      5
        Id. (finding that bombing of family home, kidnapping of shooting of
relatives, and detention of alien did not provide compelling evidence of past
persecution in the context of ongoing civil war); Ozdemir v. INS, 46 F.3d 6, 7
(5th Cir. 1994) (holding that alien did not suffer persecution where he was
detained for three days, interrogated, and beaten on the soles of his feet). The
denial of withholding of deportation was also proper given that the standard of
proof required for withholding of deportation is more stringent than that for
granting of asylum. Mikhael, 115 F.3d at 306.

                                           4
     Finally, Hernandez, for the first time on appeal, argues that

the past persecution he suffered was so severe that he merits

asylum on humanitarian grounds. We will not consider this argument

because     Hernandez    did   not   raise    it   in   his   administrative

proceedings.6



                                      III



     For the foregoing reasons, we AFFIRM.




     6
         Youssefinia v. INS, 784 F.2d 1254, 1258 (5th Cir. 1986).

                                       5